Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 (along with amendment to specification) has been entered.
Claims 6 and 9 were previously canceled by the applicants.
Claim 10 has been canceled by applicant’s current claim amendments.
Claims 1-5, 7, 8 and 11 as currently amended are pending in this application, and have been examined on their merits in this action.
Priority
This application has been filed as a DIV of the parent US 371 application 15/101,692 (filed on 06/03/2016; parent application) which is now abandoned, and claims priority ultimately from US provision application 61912933 filed on 12/06/2013.
Claim Objections- Withdrawn
In view of current amendment to claim 8, the objection as previously made by the examiner, has been withdrawn.
Claim Objections - New
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “wherein the at leasat one” in line 1, which should be corrected to recite “wherein at least one”.  Appropriate correction is required.
2.	Claim 4 is objected to because of the following informalities: Claim 4 as amended recites the limitations ““The process according to claim 1, wherein the the solid zeaxanthin-containing biomass formulation…”, which should be amended to delete duplicate term “the”.  Appropriate correction is required. 
3.	Claim 7 is objected to because of the following informalities: In line 4, claim 7 recites the limitations of “cellulose derivatives as carboxymethyl cellulose” (which appears exemplary, or such as), which should be amended to recite “. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-5, 7, 8 and 11 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as currently amended, recites the limitations “A process for the production of a solid zeaxanthin-containing biomass formulation comprised of 5 to 20 wt.%, based on the total weight of the solid zeaxanthin-containing biomass formulation, of zeaxanthin and at least one source bioorganism for producing the zeaxanthin, wherein the process comprises…”, which appears to be ambiguous and confusing.  It is noted that applicants in their remarks (see remarks dated 01/10/2022, page 6, section “2. Discussion of Amendments”) cite “specification, e.g., page  3, lines 17-19, page 9, lines 16-31 and the Examples” as disclosing the support for such formulation. The disclosure, in general seems to employ a “source bioorganism” that produces the carotenoid zeaxanthin (see parent 15/101,692 specification, page 2, lines 14-16, in particular), which has been formulated, albeit without “isolating the carotenoid”.  However, the recitation in the instantly amended claim 1 appears to require two components- i.e., “a solid zeaxanthin-containing biomass formulation”, and “at least one source bioorganism for producing the zeaxanthin”, which appears to be confusing in light of the disclosure of record. It is unclear if the product “solid zeaxanthin-containing biomass” also comprises another “source bioorganism for producing the zeaxanthin”, or it refers to the biomass of the same “source bioorganism” in the amount of “5 to 20 wt.%”, as recited in claim 1. Thus, the metes and bounds of the claimed invention is not clearly defined. Since, the dependent claims 2-5, 7, 8 and 11, as currently presented, do not clarify this point, they are also rejected as being indefinite, for the same reasons of record.  Appropriate correction is required. 
For prior art purposes herein, the instant claims have been interpreted in light of applicant’s disclosure of record (parent specification, 15/101,692) for using the biomass comprising the “source bioorganism” that produces zeaxanthin (i.e. zeaxanthin-containing biomass).
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103 - Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8 and 11 (as currently amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al (CA 2,117,537A1; previously cited by the examiner) taken with GIERHART (US 5,308,759; previously cited by the examiner).
Claim 1 (as currently amended) is directed to “A process for the production of a solid zeaxanthin- containing biomass formulation comprised of 5 to 20 wt.%, based on the total weight of the solid zeaxanthin-containing biomass formulation, of zeaxanthin and at least one source bioorganism for producing the zeaxanthin, wherein the process comprises 
(a) 	providing and optionally pasteurizing a harvested fermentation broth comprising a biomass containing the zeaxanthin and the source bioorganism for the zeaxanthin; 
(b)	 harvesting the biomass containing the zeaxanthin and the source bioorganism for the zeaxanthin and discarding a supernatant from the fermentation broth;
 (c) 	resuspending the biomass containing the zeaxanthin and the source bioorganism for the zeaxanthin in an aqueous medium to form a biomass solution; 
(d) 	adding at least one hydrocolloid to the biomass solution; 
(e)	 drying the biomass solution without isolating the zeaxanthin so as to obtain the zeaxanthin-containing biomass formulation; 
(f) 	optionally rupturing the biomass containing the zeaxanthin and the source bioorganism for the zeaxanthin after step (b) and before step (e); and 
(g) 	optionally adding at least one antioxidant to the biomass solution after step (c) and before step (e).” (see also 112-b rejection as discussed above).

Claim 4 (as currently amended) is directed to “The process according to claim 1, wherein the zeaxanthin-containing biomass formulation obtained by step (e) comprises:
(i) 25 to 75 wt.%, zeaxanthin-containing biomass formulation, of the at least one source bioorganism for the zeaxanthin, and 
(ii) 25 to 75 wt.%, zeaxanthin-containing biomass formulation, of at least one hydrocolloid.”
See also dependent claims 2, 3, 5, 7, 8 and 11, as currently amended/presented.

Ueda et al (1994) discloses a process for preparation of a solid carotenoid pigment formulation comprising the steps of  harvesting a biomass (such as Phaffia rhodozyma yeast cells; see abstract, Disclosure of the invention on page 6, and Comparative examples 1-4, in astaxanthin (i.e. a carotenoid pigment) by centrifuging the yeast culture broth, treated with sodium hydroxide (an agent that alters the pH for neutralization), washing said separated yeast biomass with ample amount of water (i.e. an aqueous medium), re-suspending in the form of an aqueous suspension (see Comparative example 2 on page 22), and spray drying; wherein 15g of the dry yeast biomass was added with a hydrocolloid such as 10g of gelatin (i.e. a hydrocolloid) and 20g of distilled water, stirred at 60 degree C and sprayed into a starch layer by the use of a disc-type rotary sprayer, wherein the final powder and granular material was separated from starch layer by mechanical shifting and then vacuum-dried (i.e. forming the “solid formulation”) at room temperature (see Comparative example 4, for instance); wherein the particle size of the resulting powder and granular material (i.e. the solid formulation made) was 150-840 micrometers with its water content of 9% and astaxanthin content of 0.15%, which would represent the calculated amounts of the dry yeast and gelatin (i.e. “at least one hydrocolloid”) to be within the ranges of 25 to 75 wt% based on the total weight of the solid formulation (see instant claim 4).  Ueda et al also disclose the fact that appropriate amounts of suitable antioxidant(s) such as tocopherol, ethoxyquin, or vitamin C, E, etc., can be added to the preparation in order to impart stability (see page 8, 1st paragraph, for instance), and their use is well known in the prior art (see page 3, last paragraph, for instance), singly or in combination with other agents for stabilizing the solid composition in various forms (see also page 12, 2nd paragraph, for instance). In addition, Ueda et al disclose the step of disintegrating and crushing the cell wall by acid treatment (such as rupturing cell wall with 0.5 N sulfuric acid treatment in Comparative example 2, discussed above) and mechanical treatment in order to enhance the extraction of the cellular contents (see page 6, section “Best mode of practicing the invention”; per required granular particle size as needed.  
However, Ueda et al do not explicitly disclose and/or exemplify the process, wherein the harvested fermentation broth comprises “a biomass containing zeaxanthin”, and the step of “drying the biomass solution without isolating the zeaxanthin” for preparing the “solid zeaxanthin-containing biomass formulation”, as currently claimed (see amended claims 1, in particular).
Gierhart (1994), while teaching production of zeaxanthin (a carotenoid PIGMENT produced by Flavobacterium species) and zeaxanthin-containing compositions (see title, abstract, column 1 lines 16-20, column 3 lines 33-43, for instance), disclose the steps wherein the biomass containing zeaxanthin may be separated/harvested from the culture medium by centrifugation, decantation, or filtration in order to recover a paste of packed cells, which is re-suspended/re-slurried, added with suitable amounts (based on the cell weight in the slurry) of antioxidant such as BHA (about 0.05%), Tween (about 0.1%), and tocopherol acetate (about 0.15%) in order to reduce pigment breakdown; and wherein the cell paste slurry may be further processed using homogenizer to disrupt cells, and spray-dried for future use of the zeaxanthin-containing biomass, such as an additive in animal feeds, or it may be used for extraction of the zeaxanthin pigment using suitable polar organic solvents (see column 6, lines 23-47, in particular; and Example 2 on column 9, 1st paragraph; and animal feeding study disclosed in Example 6, for instance); wherein they demonstrated the fact that the microbial pigment composition has surprisingly good stability and biological availability “without the need for expensive extraction and saponification processes. In addition, no harmful effects can be seen in the growth data” (see column 14, Table of animal feeding results, and lines 55-60, in particular). 
Gierhart already discloses the benefits of directly using the dried, cultured biomass-containing zeaxanthin as animal feed additive, and discloses surprisingly good stability and bioavailability in animals (at least in animal feeding trials), an artisan of ordinary skill in the art would have been motivated to modify the process disclosed by Ueda et al such that zeaxanthin-containing biomass added with a hydrocolloid is dried and formulated in the form of a solid formulation (as shown by Gierhart, above) that can be directly used for various downstream application without the need for further processing and/or extraction of the pigment zeaxanthin from the biomass.  Since, both cited prior art references of Ueda et al and Gierhart, clearly pertain to the art of carotenoid pigment formulations, or preparation/use thereof (i.e. analogous art known in the pertinent area), an artisan of ordinary skill in the art would have had a reasonable expectation of success in modifying the process disclosed by Ueda et al such that the biomass-containing zeaxanthin (or lysate thereof) is directly used in order to formulate the solid carotenoid formulation as explicitly suggested/demonstrated by Gierhart. The adjustments in the amounts and/or weight percentage of zexanthin in the solid biomass formulation(s) would have been obvious to an artisan of ordinary skill in the art, especially depending on the particular “source bioorganism” used (it is noted that instant claims are not limited to any specific “source bioorganism” producing zeaxanthin per se; moreover such would also have been obvious given the disclosure from Gierhart), and depending on the need of 
Thus, the invention as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims as currently amended (see remarks, dated 01/10/2022, pages 7-8, in particular) have been considered but are not found to be persuasive in view of the reasons already as discussed above in the 103(a) rejection of record.  However, for the record, applicant’s arguments are responded to herein below:
Applicants appear to argue (see remarks, page 8) the rejection based on combining non-analogous art as follows:

    PNG
    media_image1.png
    149
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    71
    685
    media_image2.png
    Greyscale

direct use of zeaxanthin-containing biomass formulations without isolation of zeaxanthin from the biomass, and additionally demonstrate the fact that such microbial pigment (i.e. zeaxanthin-containing biomass of Flavobacterium multivorum cells) composition has surprisingly good stability and biological availability “without the need for expensive extraction and saponification processes. In addition, no harmful effects can be seen in the growth data” (see Example 6, column 14, Table of animal feeding results, and lines 55-60, in particular), an artisan of ordinary skill in the art would have been motivated and would had a reasonable expectation of success in modifying the process disclosed by Ueda et al such that the biomass-containing zeaxanthin (or lysate thereof) is directly used in order to formulate the solid carotenoid formulation as suggested and/or demonstrated explicitly by Gierhart. Thus, the argument of incompatibility presented by applicants against combining teachings/suggestions from “pertinent prior art” is duly noted and considered, but is not deemed persuasive. The 103(a) rejection of record is therefore properly made and/or maintained.
	NOTE: applicants are advised to amend claims in order to recited novel and/or unobvious feature(s) of the process invention in order to further the prosecution of this case.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Brooks et al (US 2010/0239712 A1; previously cited by the examiner)- Food compositions of microbial biomass (disclose preparation of algal cell biomass and algal cell disruption methods that include mechanical means such as milling that are well known in the prior art for producing algal-derived carotenoids, xanthinoids, etc., including astaxanthin, zeaxanthin, alpha-carotene, lycopene, etc., to name a few; see [0127], [0143], [0156]-[0157], [0188], for instance). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657